The defendant appellant was convicted of manslaughter in the first degree. There is no recital in the bill of exceptions that it contains all of the evidence. The only questions presented for review are the refusal of charges 1, 2, and 3.
Refused charge 1 reads as follows:
"If the minds of the jury, or a single juror, after considering the evidence, be in a state of uncertainty and confusion as to whether or not the defendant is guilty, then she should not be convicted of any offense."
This charge was bad, in that it was calculated to impress the mind of a juror with the idea "that his verdict must be reached and adhered to without the aid of that consideration and deliberation with his fellow jurors which the law intends shall take place in the jury room." Hale v. State, 122 Ala. 89,26 So. 237; Cunningham v. State, 117 Ala. 59, 23 So. 693; Troup v. State, 160 Ala. 125, 49 So. 332; Diamond v. State,15 Ala. App. 33, 72 So. 558.
Refused charge 2 is as follows:
"If you believe from all the evidence in this case that the defendant was free from fault from bringing on the difficulty, and if you further believe that the defendant shot the deceased in self-defense, then you must find the defendant not guilty."
This charge was faulty, in that it fails to set out the constituent elements of self-defense, and that it submits to the jury to determine as a question of law what constitutes self-defense. Lawman v. State, 207 Ala. 419, 93 So. 69; Miller v. State, 107 Ala. 40, 19 So. 37; Hendley v. State,200 Ala. 546, 76 So. 904.
Refused charge 3 is fairly and substantially covered by the oral charge of the court; hence there was no reversible error in refusing it. Acts 1915, p. 815; Vann v. State, 207 Ala. 152,92 So. 182; Peagler v. State, 207 Ala. 586, 93 So. 536.
The record is free from error. The judgment of the circuit court is affirmed.
Affirmed.